                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 COLTON LEEKLEY-WINSLOW,                          Case No. 19-CV-0587 (SRN/KMM)

                      Plaintiff,

 v.                                                              ORDER

 FAIRVIEW HEALTH SERVICES, ET
 AL.

                      Defendants.



       This is before the Court on a number of matters. The plaintiff, Colton Leekley-
Winslow, filed two motions: a Motion for Extension of Time for Filing (ECF No. 93),
and a Motion to Permit Earlier Discovery and Compel Discovery (ECF No. 94).
Defendant Fairview Health Services (“Fairview”) has also written the Court for guidance
regarding its obligations to respond to Mr. Leekley-Winslow’s motions, as they have not
yet waived service or otherwise been served. (ECF No. 98.) The Court will GRANT Mr.
Leekley-Winslow’s Motion for Extension of Time and will DENY WITHOUT
PREJUDICE his Motion to Permit Early Discovery.

        On February 14, 2020, this Court entered an Order granting Mr. Leekley-Winslow
in forma pauperis status and ordering him to complete and return Marshal Service forms
within 30 days. On March 9, 2020, he moved for additional time to serve three unknown
defendants, “Nurse 1,” “Detention Team Member 1,” and “Psych Associate 1.” (ECF
No. 93.) That same day, he moved for early discovery and to compel defendant Fairview
Health Services, who has not yet returned a waiver of service or otherwise been served,
to disclose the identities of the three unknown defendants. (ECF No. 94.) The Court has
discretion to grant extensions to serve John Doe defendants for good cause. See Manos v.
Fed. Bureau of Prisons, No. 18-cv-427 PJS/HB, 2020 WL 589441 at *2 (D. Minn. Jan.
14, 2020). Here, the Court finds that good cause exists. Mr. Leekley-Winslow is
diligently pursuing his claims and has timely requested an extension. Further, Fairview
has indicated in its letter to the Court that it is working to discover the identities of the
unknown defendants. Thus, a moderate extension is reasonable.
       Because Fairview has indicated that it is working to identify the unknown
defendants, and because Mr. Leekley-Winslow himself has acknowledged this in his
Motion for Extension of Time, the Court will deny his Motion for Early Discovery and to
Compel Discovery. At this time, it is unnecessary to pursue early discovery or compel it
because Fairview is voluntary working with Mr. Leekley-Winslow to get him the
information he seeks. Further, because Fairview has not yet been served or waived
service, this Court has no jurisdiction over it.

       Finally, by ruling on these two motions, the Court believes it has addressed
Fairview’s concerns laid out in its letter to the Court. If there are additional questions, it
may submit another letter. The Court encourages all parties to continue the spirit of
cooperation already demonstrated in this lawsuit as it progresses.

       Accordingly, IT IS HEREBY ORDERED THAT:

       1.   Mr. Leekley-Winslow’s Motion for Extension of Time for Filing USM-285
Forms is GRANTED. The time to file the forms is extended by 60 days from the date of
this Order.

       2.     Mr. Leekley-Winslow’s Motion to Allow Earlier Discovery and to Compel
Discovery is DENIED WITHOUT PREJUDICE. The parties are encouraged to work
together to identify the currently unknown defendants.



 Dated: March 25, 2020                             /s/ Katherine M. Menendez_____
                                                   Katherine M. Menendez
                                                   United States Magistrate Judge




                                               2
